           Case 3:18-cv-01369-JAM Document 40 Filed 11/23/20 Page 1 of 1
                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT




Malibu Media, LLC,
Plaintiff

             v.                                                 Civil 3:18CV1369 (JAM)

Gian Mantilla
Defendant




                                   DEFAULT JUDGMENT


       This action came on for consideration before the Honorable Jeffrey Alker Meyer,

United States District Judge, as a result of plaintiff=s Motion for Default Entry pursuant to

Fed. R. Civ. P. 55(a.) On May 30th, 2019, default entered as to the defendant. The

plaintiff then filed a Motion for Default Judgment pursuant to Fed. R. Civ. P. 55(b), which

was granted on November 20th, 2020, ordering that judgment enter for the plaintiff. The

Court awards Malibu Media statutory damages of $3,750 against defendant Mantilla under

17 U.S.C. § 504(c), and $400 in costs for the suit pursuant to 17 U.S.C. § 505. Therefore, it

is;

       ORDERED, ADJUDGED, and DECREED that judgment is entered for the plaintiff,

against the defendant, Gian Mantilla, and the case is closed.

       Dated at New Haven, Connecticut this 23rd day of November 2020.



                                                         ROBIN D. TABORA, Clerk

                                                         By          /s/
                                                         Tiffany Nuzzi
                                                         Deputy Clerk


EOD: 11/23/2020
